Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/217,388 filed on 12/12/2018 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 12, and 18 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claims 1-11 is directed to a system comprising a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor. The system is considered to include a hardware element and claims 1-11 meet requirement of 35 USC section 101.
The examiner notes no claims invoke 35 USC section 112(f).
Priority
Applicant’s claim for benefit of priority based on Russian ApplicationRU2018123689 filed on 6/29/2018 is acknowledged by the examiner.
IDS
References cited in the IDS filed on 12/12/2018, 9/24/2019, and 7/16/2020 were considered by the examiner. 
Allowable Subject Matter
Claims 4, 5, 9, 11, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, 10, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2014/0281918 A1) hereinafter Wei, in view of Lepeska et al. (US 2018/0357326 A1) hereinafter Lepeska, and further in view of Sambandam et al. (US 2016/0182563 A1) hereinafter Sambandam.
As to claims 1 and 12, Wei teaches a system for identifying unknown attributes of web data fragments during operation of a web browser with a web page (see Fig. 2I), the system comprising: a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor; and instructions that, when executed on the computing platform, cause the computing platform (e.g., client 102 including intermediary 211 in Fig. 2A) to implement: a web (see Fig. 2D Browser; see Fig. 2I step 201 “Receiving, by an intermediary between a client and a server, a request from the client for a web page of the server”).
Wei does not teach but Lepeska teaches a security engine (e.g., Fig. 1, Browser 120 enhanced with Prefetcher 122 and Renderer 124) configured to - create a unique second URL based on the initial URL (see Fig. 10 step 1050 “detecting a request for a second dynamic URL”; see para. [0056] “the web page document comprises instructions (e.g., JavaScript instructions) for generating a dynamic URL for a child object.”; see para. [0058] “while random numbers are used in this example, dynamic URLs may be generated using any type of dynamically-generated information, including using date or time functions, or performing transactions on dynamically-generated values, such as by truncating such values.”; see para. [0060]), transmit a request to the server, using the web browser, at the address of the second URL (see para. [0086] “The prefetcher 122 may then issue a request for a web resource using the first dynamic URL. In response to the request, the prefetcher 122 may receive the requested web resource and store the prefetched object referenced by the first dynamic URL as well as the first dynamic URL itself in the cache 130.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wei and Lepeska before him or her, to modify the scheme of Wei by including Lepeska. The suggestion/motivation for doing so would have been to enable browser to dynamically generate URL based on root URL in order to obtain the content for 
	The combination of Wei and Lepeska does not teach but Sambandam teaches identify at least one web data fragment based on the data transmitted with the request at the address of the second URL to the server (see para. [0023]-[0032]; It is noted that upon the receiving response to the dynamically generated URL, some unknown attribute values are identified and used in rendering the so-far collected contents of the web document.), and identify at least one unknown attribute of the at least one web data fragment based on at least one known attribute of the identified at least one web data fragment and the second URL (see para. [0031] “…in 390, secure enclave module 214 can notify web browser 210 that signature verification was successful and allow execution of script 100. In 395, web browser 210 in response to successful verification of the signature can execute the active content in the web page and render the web page in the web browser 210. Benefits of the embodiments described above include dynamically signing active content at a web server or at a gateway device. Active content can include information needed to validate a digital signature, information of the author and/or origin of active content, information on a permitted use of the active content, or the like” and para.[0050] “wherein the check of the set of attributes includes information related to checking at least one of origin of the active content, author of the active content, and a permitted use of the active content.”).

As to claim 2, in view of claim 1, Sambandam teaches wherein the security engine is further configured to display a web page in the web browser based on the identified at least one unknown attribute (see para. [0031] “In 395, web browser 210 in response to successful verification of the signature can execute the active content in the web page and render the web page in the web browser 210. Benefits of the embodiments described above include dynamically signing active content at a web server or at a gateway device. Active content can include information needed to validate a digital signature, information of the author and/or origin of active content, information on a permitted use of the active content, or the like.”). 
As to claim 13, claim 13 recites similar limitations as claim 2 and thus is rejected under the same rationale as claim 2.
As to claim 3, in view of claim 1, Sambandam teaches wherein the web browser is operated in a protected mode (see para. [0026]-[0027], e.g., secure=true). 
As to claim 6, in view of claim 1, Sambandam teaches wherein the at least one web data fragment is at least one of a cookie file, a web page title, data related to a request, a URL related to a request (see para. [0025] “The web page can contain dynamic or active content, e.g., within each active content block (i.e., code within JavaScript tags) there may be embedded scripts in JavaScript, a digital signature, attributes, domain certificate, along with the rest of the active content, as described above with reference to FIG. 1.”), an additionally loaded session, or an address of an additionally loaded session. 
As to claim 7, in view of claim 6, Wei and Sambandam teaches wherein the at least one web data fragment is a cookie file (see Wei, para. [0148]-[0151]) and the at least one unknown attribute is at least one of a domain, a path, a scope, an HttpOnly attribute or a Secure attribute (see Sambandam, para. [0025] “…active content can include a predetermined marker such as "secure=true" which can indicate signature and/or attributes in one or more active content blocks in the web page.”) 
As to claim 8, in view of claim 1, Lepeska teaches wherein the security engine is configured to create the unique second URL by concatenating a random string to at least one level of the domain of the initial URL (see para. [0029]-[0031]). 
As to claim 14, claim 14 recites similar limitations as claim 8 and thus is rejected under the same rationale as claim 8.
As to claim 10, in view of claim 1, Lepeska teaches wherein the security engine is configured to create the unique second URL by concatenating a random string to a path or subpath of the initial URL (see para. [0029]-[0031]). 
As to claim 16, claim 16 recites similar limitations as claim 10 and thus is rejected under the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497